Citation Nr: 0501300	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  00-21 190	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to separate 10 percent ratings for tinnitus 
in each ear.

2.  Entitlement to an evaluation in excess of 10 percent for 
mechanical low back pain from May 16, 1999, to January 5, 
2000.

3.  Entitlement to an evaluation in excess of 20 percent for 
mechanical low back pain from January 5, 2000.

4.  Entitlement to an evaluation in excess of zero percent 
for the residuals of a left fibula fracture from May 16, 
1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1988 to 
May 1999. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an August 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which, inter alia, granted the veteran's claim of 
service connection for tinnitus, with an evaluation of zero 
percent, effective from May 16, 1999, the day after the 
veteran's discharge from service.  In a rating decision dated 
in January 2002 the RO increased the evaluation of the 
veteran's tinnitus to 10 percent, also effective May 16, 
1999.

In a decision dated in September 2002, the Board denied an 
evaluation in excess of 10 percent for tinnitus.  The veteran 
appealed that Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an order dated in 
June 2004, the Court vacated and remanded the Board's 
September 2002 decision.  (In an appellate brief, the veteran 
made clear that the basis for his claim for a higher rating 
for tinnitus was a regulatory provision that allowed for 
separate 10 percent ratings for each ear.  The Board has 
characterized this issue accordingly.)

The other rating issues on appeal also originated from the 
August 1999 rating decision.  (During the pendency of the 
appeal, in February 2001, the RO awarded a 20 percent rating 
for the veteran's mechanical low back pain, effective from 
January 5, 2000.)

The Court has indicated that a distinction must be made 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Inasmuch as the questions currently under consideration were 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the Board 
has characterized the rating issues on appeal as set forth 
above.

(Consideration of the veteran's claim of higher evaluations 
for mechanical low back pain and residuals of a left fibula 
fracture is deferred pending completion of the development 
sought in the remand that follows the decision below.)


FINDING OF FACT

The veteran's service-connected tinnitus is manifested by 
recurrent symptoms.


CONCLUSION OF LAW

A higher evaluation for tinnitus is not warranted.  38 
U.S.C.A. § 1155, 7104 (West 2002); 38 C.F.R. §§ 4.25(b), 
4.87, Diagnostic Code 6260 (2002); 38 C.F.R. § 4.1, 4.25(b), 
4.7, 4.87, Diagnostic Code 6260 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, the veteran has been service-connected for 
tinnitus, currently rated as 10 percent disabling.  The 
veteran contends that, since his tinnitus is bilateral, he is 
entitled to separate 10 percent ratings for each ear.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

As noted above, by an August 1999 rating decision, the 
veteran was awarded service connection for tinnitus and 
assigned a zero percent rating.  In a subsequent rating 
decision in January 2002, the veteran's disability rating for 
tinnitus was increased to 10 percent, the highest rating 
permitted under Diagnostic Code 6260.  The rating was made 
effective from May 16, 1999, the original effective date of 
service connection.  38 C.F.R. § 3.400(o)(2).  The Board 
denied an increase above 10 percent, the veteran appealed to 
the Court, and the Court remanded, finding that the Board's 
statement of reasons and bases was inadequate because it 
failed to discuss 38 C.F.R. § 4.25(b).  

The Board first notes that it has been VA's policy for a 
number of years that, where tinnitus is to be rated as a 
disability in its own right, only one 10 percent rating is 
assignable for the tinnitus, whether the sound is perceived 
in one ear, both ears, or in the head.  See 67 Fed. Reg. 
59,033 (2002); 68 Fed. Reg. 25,822, 25,823 (2003).  Moreover, 
effective June 13, 2003, the notes accompanying Diagnostic 
Code 6260 specifically require the assignment of a single 
evaluation for bilateral tinnitus.  

The Board also notes that on May 22, 2003, VA's Office of 
General Counsel issued a precedential opinion, holding that 
Diagnostic Code 6260, as in effect both prior to June 10, 
1999, and as amended as of that date, authorized only a 
single 10 percent disability rating for tinnitus, regardless 
of whether tinnitus is perceived as unilateral, bilateral, or 
in the head.  The opinion further holds that separate ratings 
for tinnitus for each ear may not be assigned under 
Diagnostic Code 6260 or any other diagnostic code.  See 
VAOPGCPREC 2-2003.

In a brief dated in December 2004, the veteran's 
representative cites 38 C.F.R. § 4.25(b) for the proposition 
that the veteran in entitled to separate 10 percent ratings 
for each ear.  The representative further avers that, since 
VAOPGCPREC 2-2003 does not discuss the application of 38 
C.F.R. § 4.25, the Board is therefore not bound by that 
opinion as a resolution of the issue.  The Board finds this 
reasoning unavailing.  Whether or not VAOPGCPREC 2-2003 
discusses the application of 38 C.F.R. § 4.25 does not 
release the Board from the requirement to abide by this 
General Counsel Opinion which requires that only a single 10 
percent rating be assigned even when tinnitus is bilateral.  
See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 
(2004) (Board is bound by General Counsel opinions).  See 
also Jones v. Principi, 16 Vet. App. 219, 223 (2002).

The Board notes that VA's Secretary, in codifying the long-
standing policy of assigning only a single evaluation for 
bilateral tinnitus, has specifically rejected the argument 
that 38 C.F.R. § 4.25(b) authorizes the assignment of 
separate compensable evaluations for bilateral tinnitus.  See 
68 Fed. Reg. 25,822, 25,823 (2003) ("...to rate each ear 
separately would be a violation of the principle of 38 C.F.R. 
§ 4.25(b) that a 'single disease entity' is to be given a 
single rating"  (emphasis added)).  The Secretary further 
noted that the supplementary information section of the 
proposed regulatory amendment explained that "tinnitus is a 
single disability arising in the brain and that it consists 
of the perception of sound in the absence of an external 
stimulus.  This definition applies whether the tinnitus is 
perceived in one ear, both ears, or somewhere undefined in 
the head."  Id. (emphasis added).  The Secretary added, 
"The commenter provided no information that would refute 
this medical explanation.  The degree of disability, that is, 
the degree to which tinnitus impairs the veteran's earning 
capacity, is the same regardless of how the tinnitus is 
perceived."  Id.  In other words, there is only one 
disability arising from this disease entity and because there 
is only one disability, separate ratings may not be assigned.  
38 C.F.R. § 4.25(b).

As noted above, VA General Counsel has specifically held that 
the version of Diagnostic Code 6260 in effect prior to June 
13, 2003, which governs the instant case, did not allow for 
separate evaluations for each ear.  See VAOPGCPREC 2-2003.  
There is, then, no basis on which to consider the veteran's 
claim for separate evaluations for each ear, either under the 
criteria in effect prior to June 2003 or after.  In short, 
the law simply does not allow for the benefit sought.  Thus, 
while the Court's remand has resulted in the mandated 
discussion of 38 C.F.R. § 4.25(b), under the law, the Board 
may not award separate 10 percent evaluations for tinnitus in 
each ear.  

The Board has also considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), and 
its implementing regulations, codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)) (2003).  The VCAA 
changed the standard for processing veterans' claims, and 
specified VA's duties to inform and assist the veteran in the 
process of developing his or her claim.

The VA General Counsel has specifically addressed whether VA 
is required to provide notice to a claimant of the 
information and evidence necessary to substantiate a claim 
for separate disability evaluations for each ear for 
bilateral service-connected tinnitus under 38 U.S.C.A. 
§ 5103(a).  The General Counsel has held that there is no 
requirement to provide the notice, as the entitlement to 
separate ratings is barred by the current Diagnostic Code 
6260 and by the previous versions of Diagnostic Code 6260 as 
interpreted by VAOPGCPREC 2-2003.  VAOPGCPREC 2-2004.  


ORDER

Entitlement to separate compensable ratings for tinnitus in 
each ear is denied.


REMAND

As noted above, on November 9, 2000, during the pendency of 
this appeal, the VCAA was signed into law.  Among other 
things, the VCAA and implementing regulations require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

Review of the record discloses that the veteran has not been 
adequately informed of the information and evidence necessary 
to substantiate his claims for higher evaluations of his 
mechanical low back pain and residuals of a left fibula 
fracture, and has not been adequately advised as to what 
evidence VA would obtain for him and of what information or 
evidence he was responsible for submitting.  See Quartuccio 
v. Principi , 16 Vet. App. 183 (2002).  The Board will 
therefore remand in order to ensure that the veteran receives 
the due process to which he is entitled in connection with 
the instant case.

(Although this case was remanded by the Board in November 
2003 following the receipt of additional evidence, the Board 
failed to identify the unresolved issue of compliance with 
the notice provisions of the VCAA.)

The veteran's case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims 
file and then ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures codified as 
amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (2002), and 
the duty-to-assist regulations, 
found at 38 C.F.R. § 3.159 (2003), 
are fully complied with and 
satisfied.  See also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 
(2002).  Specifically, the veteran 
should be told of the information or 
evidence not of record that is 
necessary to substantiate his 
claims; he should be told of the 
information or evidence that VA will 
seek to provide on his behalf; he 
should be told of the information or 
evidence that he is expected to 
provide; and he should be asked to 
provide any evidence in his 
possession that pertains to the 
claims for higher evaluations for 
mechanical low back pain and 
residuals of a left fibula fracture.  

2.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issues 
remaining on appeal in light of any 
information or evidence received.  
If any benefit sought is not 
granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


